Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1, line 13, “adapted to be” has been deleted;
		In line 15, “adapted to pass” has been changed to –which passes--;
		In line 16, “contact” has been changed to –contacts--;

	In claim 8, lines 12-13, “adapted to be” has been deleted;
		In line 14, “adapted to pass” has been changed to –which passes--;
		In line 15, “contact” has been changed to –contacts--; 

In claim 14, line 1, “13” has been changed to –8--; and

	In claim 15, lines 16-17, “adapted to be” has been deleted;
		In line 18, “adapted to pass” has been changed to –which passes--; and
		In line 19, “contact” has been changed to –contacts--.

Mr. Bernard on 4/26/2021.

Claims 1-5, 7-12, 14-19, and 21-23 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634